Title: To Thomas Jefferson from Benjamin Huger, 16 June 1789
From: Huger, Benjamin
To: Jefferson, Thomas



Genoa chez Mr. le Profr. De RochesJune 16th 1789

Although little known personally to your Excellency, yet I flatter myself you will pardon the liberty I take of addressing myself to you. About to make a considerable tour in Italy, and some other parts of Europe, Mr. Francis Kinloch, my Uncle, and Guardian, advises me in his last letters to request of you, a general letter, certifying, that I am born Citizen of Charleston, South Carolina, and that I am known to you; which might protect me, if necessary, in places, when I may be without recommendations; and which might entitle me too perhaps, to address myself to the Ministers or Consuls of France, in case of accidents. Your Excellency may remember haveing seen me some years since at Mr. John Walkers in Albermarle.—I should esteem myself much indebted to you, for any informations respecting that Gentleman, as well as Mr. Peter Carr, one of my ancient School-fellows and friends, whose education, if I am not mistaken, you directed. Permit me to demand, if the United States have Embassadors or Consuls in Spain and Portugal; and should this be the case, you will, I flatter myself, permit me likewise to request a few lines of recommendation to them. My letter is allready grown so full of requests, that I know not, whether I dare still take the liberty to entreat of you recommendations to the French Ministers at Rome, or elsewhere, if you should happen to be connected with any of them.
I have the honor of being with every sentiment of respect, regard, and esteem, your Excellency’s most obedient, humble Servant,

Benjamin Huger

 